Title: To James Madison from Sylvanus Bourne, 13 April 1803 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


13 April 1803, Baltimore. “As I expect to leave this for Boston in course of ten days, I think it proper to give you this information in order that you may direct the Documents I am to receive from your Department to be prepared (if convenient) prior to that period.” Will probably embark for Europe from Boston but cannot yet fix the precise time. Should it be material for JM to know the date, he will advise JM of it when he decides.
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p. Docketed by Wagner. Bourne did not return to Europe until October (Bourne to JM, 18 Oct. 1803 [ibid.]).



   
   A full transcription of this document has been added to the digital edition.

